Title: From Thomas Jefferson to Christopher Ellery, 5 July 1803
From: Jefferson, Thomas
To: Ellery, Christopher


          
            Dear Sir
                     
            Washington July 5. 03.
          
          I must revoke my letter of the 2d. inst. mr Gallatin informs me the transfer of the office of Supervisor cannot wait, and that it will be much more proper to add it to the Marshal’s office, because he is already possessed of the principal materials for finishing it, which would cost much time, trouble & expence to any other. you will therefore be so good as to consider this only as a proof of my wish to do justice to Newport, which cannot take place in the present instance.
          
          I congratulate you on the better issue of our mode of warfare for N. Orleans & Louisiana than would have ensued mr Ross’s plan. Salutations & esteem.
          
            Th: Jefferson
          
        